UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 51-0327886 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 444 South Ellis St, Chandler, Arizona (Address of Principal Executive Offices) (Zip Code) (602) 910-2617 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [ ]NO[ X ] Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO[ X ] As of August 12, 2013, the registrant had 21,406,977 shares of Common Stock ($0.0002145 par value) outstanding. INSYS THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Financial Statements: 1 Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2013 and 2012 2 Condensed Consolidated Statements of Stockholders' Equity (Deficit) for the Six Months Ended June 30, 2013 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 Items 3, 4 and 5 - Not applicable i Part I FINANCIAL INFORMATION Item 1. Financial Statements INSYS THERAPEUTICS, INC. Condensed Consolidated Balance Sheets (In thousands, except share and per share data) (unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ 21,746 $ 361 Accounts receivable 9,130 3,089 Inventories 8,678 7,095 Prepaid expenses and other assets 1,027 1,344 Total current assets 40,581 11,889 Property and equipment, net 8,156 6,791 Other assets 37 61 Total assets $ 48,774 $ 18,741 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ 7,841 $ 5,971 Accrued compensation 2,288 1,392 Other current liabilities 144 508 Deferred patient discount program 1,494 1,540 Deferred revenue 2,820 3,767 Line of credit - 11,858 Notes payable to related party, including interest - 58,383 Total current liabilities 14,587 83,419 Total liabilities 14,587 83,419 Commitments and contingencies (see Note 7) Stockholders’ Equity (Deficit): Convertible preferred stock (par value $0.01 per share, 10,000,000 and 15,000,000 shares authorized as of June 30, 2013 and December 31, 2012; 0 and 14,864,607 shares issued and outstanding as of June 30, 2013 and December 31, 2012) - 149 Common stock (par value $0.0002145 per share, 50,000,000 and 25,000,000 shares authorized as of June 30, 2013 and December 31, 2012; 21,406,977 and 856,026 shares issued and outstanding as of June 30, 2013 and December 31, 2012) 5 - Additional paid in capital 158,923 64,604 Notes receivable from stockholders ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) 34,187 ) Total liabilities and stockholders’ equity (deficit) $ 48,774 $ 18,741 See accompanying notes to unaudited condensed consolidated financial statements. 1 INSYS THERAPEUTICS, INC. Condensed Consolidated Statements Of COMPREHENSIVE INCOME (LOSS) (In thousands, except share and per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net revenue $ 18,821 $ 3,539 $ 29,880 $ 5,565 Cost of revenue 2,594 2,341 4,358 3,619 Gross profit 16,227 1,198 25,522 1,946 Operating expenses: Sales and marketing 6,331 2,928 10,754 5,332 Research and development 1,921 1,696 3,611 4,528 General and administrative 2,787 1,845 5,149 3,324 Total operating expenses 11,039 6,469 19,514 13,184 Income (loss) from operations 5,188 ) 6,008 ) Other income (expense), net 6 ) 2 ) Interest income (expense), net ) Income (loss) before income taxes 4,922 ) 5,065 ) Income tax expense 375 - 375 - Net and comprehensive income (loss) $ 4,547 $ ) $ 4,690 $ ) Net income (loss) per common share: Basic $ 0.27 $ ) $ 0.36 $ ) Diluted $ 0.26 $ ) $ 0.34 $ ) Weighted average common shares outstanding: Basic 16,648,238 9,314,886 13,016,562 9,314,886 Diluted 17,372,068 9,314,886 13,721,937 9,314,886 See accompanying notes to unaudited condensed consolidated financial statements. 2 INSYS THERAPEUTICS, INC. Condensed Consolidated STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands, except share amounts) (unaudited) Common Stock Convertible Preferred Stock Additional Notes Receivable Accumulated No. of Shares Amount No. of Shares Amount Paid-In Capital from Stockholders Deficit Total Balance at January 1, 2013 856,026 $ - 14,864,607 $ 149 $ 64,604 $ ) $ ) $ ) Stock-based compensation expense - 2,404 - - 2,404 Issuance of common stock 4,600,000 1 - - 32,455 - - 32,456 Conversion of preferred to common stock 8,528,860 2 ) ) 147 - - - Conversion of notes payable to common stock 7,410,341 2 - - 59,282 - - 59,284 Exercise of stock options 11,750 - - - 31 - - 31 Net income - 4,690 4,690 Balance at June 30, 2013 21,406,977 $ 5 - $ - $ 158,923 $ ) $ ) $ 34,187 3 INSYS THERAPEUTICS, INC. Condensed Consolidated Statements Of Cash Flows (In thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ 4,690 $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 865 844 Stock-based compensation 2,404 1,286 Interest expense accrued on notes payable 900 1,278 Accretion of contingent payment obligation - 140 Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets 342 376 Accounts payable, accrued expenses, and other current liabilities 1,409 1,638 Net cash provided by (used in) operating activities 2,986 ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 32,456 - Proceeds (repayments) under line of credit ) 10,317 Proceeds from notes payable to related party - 2,987 Proceeds from exercise of stock options 31 9 Net cash provided by financing activities 20,629 13,313 Net increase in cash and cash equivalents 21,385 957 Cash and cash equivalents, beginning of period 361 11 Cash and cash equivalents, end of period $ 21,746 $ 968 See accompanying notes to unaudited condensed consolidated financial statements. 4 INSYS THERAPEUTICS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Nature of Business and Basis of Presentation Insys Therapeutics, Inc., which was incorporated in Delaware in June 1990, and its subsidiaries (collectively, “Insys” or the “Company”) maintain headquarters in Chandler, Arizona. The Company was in the development stage through December31, 2011. The year 2012 is the first year during which the Company is considered an operating company and is no longer in the development stage. Insys is a specialty pharmaceutical company that develops and commercializes innovative supportive care products. The Company launched its first two products in the United States in 2012: Subsys, a proprietary sublingual fentanyl spray for breakthrough cancer pain in opioid-tolerant patients and Dronabinol SG Capsule, a generic equivalent to Marinol, an approved second-line treatment for chemotherapy-induced nausea and vomiting and anorexia associated with weight loss in patients with AIDS. The accompanying condensed consolidated financial statements include the accounts of the Company. All significant intercompany balances and transactions have been eliminated in the accompanying condensed consolidated financial statements. The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles, pursuant to rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed consolidated financial statements include normal recurring adjustments that are necessary for a fair presentation of the results for the interim periods presented. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended December31, 2012 included in the Company’s final prospectus supplement filed with the SEC on May 2, 2013 and related to the Company’s Registration Statement on Form S-1/A (File No. 333-173154). The results of operations for the three and six months ended June 30, 2013 are not necessarily indicative of results to be expected for the full fiscal year or any other periods. The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make a number of estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, the Company evaluates its estimates, including those related to prescriptions dispensed, wholesaler discounts, patient discount programs, rebates and chargebacks, bad debts, inventories, deferred income taxes, stock-based compensation expenses, and contingencies and litigation. The Company bases its estimates on historical experience and on various other assumptions that are believed by management to be reasonable under the circumstances. Actual results may differ from these estimates. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance that requires entities to present information about reclassification adjustments from accumulated other comprehensive income in their financial statements or footnotes. This guidance is effective for fiscal years and interim periods within those years beginning after December15, 2012. The Company adopted this guidance in the first interim period for the fiscal year ending December31, 2013 and, as the Company had no accumulated other comprehensive income as of June 30, 2013, there was no impact on its financial position, results of operations or cash flows as of or for the period ended June 30, 2013, nor does the Company expect the adoption to have a material impact on its financial position, results of operations or cash flows as of the end of or for the full year. 2. Fair Value of Financial Instruments The carrying values of the Company’s financial instruments, including, cash, accounts receivable, accounts payable and short-term debt approximate their fair value due to the short term nature of these financial instruments. The Company did not have financial assets or liabilities that are measured at fair value on a recurring basis as of June 30, 2013 or December31, 2012. 5 FASB Accounting Standards Codification (“ASC”) No.820, “Fair Value Measurement” defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. It also establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level1: Observable inputs such as quoted prices in active markets; Level2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly;and Level3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. 3. Revenue Recognition The Company recognizes revenue from the sale of Subsys and Dronabinol SG Capsule. Revenue is recognized when (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred and title has passed, (iii)the price is fixed or determinable and (iv)collectability is reasonably assured. Subsys Subsys was commercially launched in March 2012, and is available through a U.S. Food and Drug Administration (“FDA”) mandated Risk Evaluation and Mitigation program known as the Transmucosal Immediate Release Fentanyl program (“TIRF REMS”). The Company sells Subsys in the United States to wholesale pharmaceutical distributors, and on a very limited basis directly to retail pharmacies, collectively, the Company’s customers, subject to rights of return within a period beginning six months prior to, and ending 12 months following, product expiration. Subsys currently has a shelf life of 36months from the date of manufacture. Given the limited sales history of Subsys, the Company currently cannot reliably estimate expected returns of the product at the time of shipment. Accordingly, the Company defers recognition of revenue on product shipments of Subsys until the right of return no longer exists, which occurs at the earlier of the time Subsys units are sold to healthcare facilities or dispensed through patient prescriptions, or expiration of the right of return. Units dispensed are generally not subject to return, except in the rare cases where the product malfunctions or the product is damaged in transit. The Company estimates patient prescriptions dispensed using an analysis of third-party information, including TIRF REMS mandated data and third-party market research data. If this third-party data underestimates or overestimates actual patient prescriptions dispensed for a given period, adjustments to revenue may be necessary in future periods. The Company will continue to recognize revenue using this methodology until it can reliably estimate product returns. The Company expects a change in revenue recognition could result in a material impact to revenues upon the initial change in methodology as previously deferred revenue would be immediately recognized, partially offset by an estimate of product returns. This amount of the initial accrual for returns will not be known until such time a change in methodology is made. In addition, the costs of manufacturing Subsys associated with the deferred revenue are recorded as deferred costs, which are included in inventory, until such time as the related deferred revenue is recognized. The Company recognizes estimated product sales allowances as a reduction of product sales in the same period the related revenue is recognized. Product sales allowances are based on amounts owed or to be claimed on the related sales. These estimates take into consideration the terms of the Company’s agreements with customers and third-party payors and the levels of inventory within the distribution channels that may result in future discounts taken. In certain cases, such as patient assistance programs, the Company recognizes the cost of patient discounts as a reduction of revenue based on estimated utilization. If actual future results vary, the Company may need to adjust these estimates, which could have an effect on product revenue in the period of adjustment. The Company’s product sales allowances include: Wholesaler Discounts .The Company offers discounts to certain wholesale distributors based on contractually determined rates. The Company accrues the discount as a reduction of receivables due from the wholesalers upon shipment to the respective wholesale distributors and retail pharmacies and recognizes the discount as a reduction of revenue in the same period the related revenue is recognized. Prompt Pay Discounts .The Company offers cash discounts to its customers, generally 2.0% of the sales price, as an incentive for prompt payment. The Company accounts for cash discounts by reducing accounts receivable by the full amount and recognizes the discount as a reduction of revenue in the same period the related revenue is recognized. Stocking Allowances .The Company may offer discounts and extended payment terms, generally in the month of the initial commercial launch of a new product and on the first order made by certain wholesale distributors and retail pharmacies based on contractually determined rates. The Company accrues the discount as a reduction of receivables due from the wholesalers upon shipment to the respective wholesale distributors and retail pharmacies and recognizes the discount as a reduction of revenue in the same period the related revenue is recognized. Patient Discount Programs .The Company offers discount card programs to patients for Subsys in which patients receive discounts on their prescriptions that are reimbursed by the Company to the retailer. The Company estimates the total amount that will be redeemed based on a percentage of actual redemption applied to inventory in the distribution and retail channel and recognizes the discount as a reduction of revenue in the same period the related revenue is recognized. Rebates .The Company participates in certain rebate programs, which provide discounted prescriptions to qualified insured patients. Under these rebate programs, the Company pays a rebate to the third-party administrator of the program, generally two to three months after the quarter in which prescriptions subject to the rebate are filled. The Company estimates and accrues these rebates based on current contract prices, historical and estimated future percentages of products sold to qualified patients and estimated levels of inventory in the distribution channel. Rebates are recognized as a reduction of revenue in the period the related revenue is recognized. 6 Chargebacks.
